MEMORANDUM**
Roberto Campos-Lopez appeals his conviction, pursuant to a guilty plea, and sentence for illegal reentry after deportation in violation of 8 U.S.C. § 1326(a) and 1326(b)(2).
Campos-Lopez’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and has moved to withdraw as counsel of record. Campos-Lopez did not file a pro se supplemental brief. Because our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), reveals no arguable issues, we grant counsel’s motion to withdraw, and affirm the sentence.
We REMAND to the district court with directions to correct the judgment of conviction to exclude the reference to 8 U.S.C. § 1326(b)(2), consistent with United States v. Rivera-Sanchez, 222 F.3d 1057 (9th Cir.2000); United States v. Herrera-Bianco, 232 F.3d 715, 719 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.